                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                 Case No. 20CR0237-GPC

                                            Plaintiff,
                         vs.
                                                                 JUDGMENT OF DISMISSAL
Novil Obeso-Paez
                                                                                  FILED
                                                                                  MAR 16 2020
                                          Defendant.



    Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
    Vacated, and

    an indictment has been filed in another case against the defendant and the Court has
    granted the motion of the Government for dismissal of this case, without prejudice; or

    the Court has dismissed the case for unnecessary delay; or

X   the Court has granted the motion of the Government for dismissal, without prejudice; or

    the Court has granted the motion of the defendant for a judgment of acquittal; or
    a jury has been waived, and the Court has found the defendant not guilty; or

    the jury has returned its verdict, finding the defendant not guilty;

X    of the offense( s) as charged in the Indictment/Information:

     8: 1324(a)(2)(B)(ii); 18:2 - Attempted Bringing in Aliens for Financial Gain; Aiding and Abetting;
     8:1324(a)(l)(A)(i), (v) (II)- Attempted Bringing in Aliens and Aiding and Abetting

             IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

Dated: 3/13/2020

                                                           Hon. Gonzalo P. Curiel
                                                           United States District Judge
